FILED
                                                                            APR 02 2014

                                                                        MOLLY C. DWYER, CLERK
                            NOT FOR PUBLICATION                          U.S. COURT OF APPEALS



                   UNITED STATES COURT OF APPEALS

                           FOR THE NINTH CIRCUIT

SCOTT SHOEMAKER,                                 No. 12-15000

              Plaintiff - Appellant,             D.C. No. 2:08-cv-1793-RLH-RJJ

  v.
                                                 MEMORANDUM*
NORTHROP GRUMMAN TECHNICAL
SERVICES, INC., an Oklahoma
corporation; and DWIGHT BAKER,

              Defendants - Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                  Roger L. Hunt, Senior District Judge, Presiding

                            Submitted January 17, 2014**
                             San Francisco, California

Before: WALLACE and BYBEE, Circuit Judges, and GETTLEMAN, Senior
District Judge.***



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
              The Honorable Robert W. Gettleman, Senior District Judge for the
U.S. District Court for the Northern District of Illinois, sitting by designation.
      Plaintiff Scott Shoemaker appeals from the district court’s summary

judgment on plaintiff’s claims for improper blacklisting, defamation, tortious

interference with contract, tortious interference with prospective economic

advantage, and civil conspiracy against defendants Dwight Baker (“Baker”) and

(under a theory of respondeat superior) Northrop Grumman Technical Services,

Inc. (“Northrop”). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review the district court’s summary judgment de novo. Obsidian Fin.

Group, LLC v. Cox, 740 F.3d 1284, 1288 (9th Cir. 2014). We shall not recite the

factual or procedural record in this case, with which the parties are familiar. The

undisputed facts in the record establish that after plaintiff was fired by Northrop he

was no longer permitted to access his former unit’s computers, folders or files.

Baker’s report that plaintiff had in fact accessed the unit’s computer system was

accurate and thus not defamatory. Unelko Corp. v. Rooney, 912 F.2d 1049, 1057

(9th Cir. 1990).

      Indeed, as found by the district court, Baker and Northrop had a duty to

report plaintiff’s unauthorized access, and were conditionally privileged to do so.

See Bank of Am. Nev. v. Bourdeau, 982 P.2d 474, 475-76 (Nev. 1999).

Consequently, defendants committed no wrongful act that could subject them to




                                           2
liability for tortious interference with contract, prospective economic advantage, or

civil conspiracy.

      Finally, the district court correctly concluded that the Nevada statute under

which plaintiff based his claim, Nev. Rev. Stat. § 613.210, is a criminal statute that

does not confer a private right of action for blacklisting.

      AFFIRMED.




                                           3